



Exhibit 10.31


[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended




SECOND AMENDED AND RESTATED
TERMINALLING SERVICES AGREEMENT


This Second Amended and Restated Terminalling Services Agreement (“Agreement”)
is made effective October 1, 2017 by and between MARTIN OPERATING PARTNERSHIP
L.P., a Delaware limited partnership (“Operator”), and MARTIN ENERGY SERVICES
LLC, an Alabama limited liability company (“Customer”), sometimes referred to
individually as a “Party” and collectively as the “Parties.”


WHEREAS, Operator operates several marine terminal facilities and Customer is in
the petroleum-based fuel distribution business; and


WHEREAS, it is the desire of Operator and Customer that Customer's product be
throughput at the terminals and that Operator provide unloading, handling,
storage, out-loading and other terminal services with respect to Customer's
product at the terminals, all on the terms and conditions hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Operator and Customer agree that Operator shall provide the
hereinafter described terminal storage and throughput services with respect to
the Customer's product at the terminals, on the terms and conditions provided
herein:


Section 1.    Definitions.    In this Agreement, unless the context requires
otherwise, the following terms will have the meanings indicated below:
    
“Additional Fee” means [***] per gallon of Product Operator must load, handle,
and transfer from a Terminal to a different location.


“Effective Date” means January 1, 2016.


“Excess Throughput Fee” means [***] per gallon of Product out-loaded from the
Terminal per year in excess of the Minimum Annual Total Throughput until the
total annual volume reaches [***] gallons and [***] per gallon of Product
thereafter during such year.


“Force Majeure" means (i) strikes, lockouts or other industrial disputes or
disturbances, (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, insurrections, riots,
civil disturbances, sabotage (iii) acts of nature, landslides, severe lightning,
earthquakes, fires, tornadoes, hurricanes, storms, and warnings for any of the
foregoing which may necessitate the precautionary shut-down of wells, plants,
pipelines, gathering systems, loading facilities or the Terminal or other
related facilities, floods, washouts, freezing of machinery, equipment, wells or
lines of pipe, inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations, tidal waves, perils of
the sea or other water and other adverse weather conditions and unusual or
abnormal conditions of the sea or other water (iv) arrests and restraints of or
other interference or restrictions imposed by governments (either federal,
state, civil or military and whether legal or de facto or purporting to act
under some constitutions, decree, law or otherwise), necessity for compliance
with any court order, or any law, statute, ordinance, regulation or order
promulgated by a governmental authority having or asserting jurisdiction,
embargoes or export or import restrictions, expropriation, requisition,
confiscation or nationalization (v) epidemics or quarantine, explosions,
breakage or accidents to equipment, machinery, plants, facilities or lines of
pipe, the making of repairs or alterations to lines of pipe or plants, inability
to secure labor or materials to do so, partial or entire failure of wells or gas
supply, electric power shortages, accidents of navigation or breakdown or injury
of vessels (vi) or any other causes, whether of the kind enumerated above or
otherwise, which were not reasonably foreseeable, and which are not within the
control of the Party claiming suspension and which by the exercise of due
diligence such Party is unable to prevent or overcome. Such term will likewise
include, (i) in those instances where either Party is required to obtain
servitudes, rights-of-way, grants, permits or licenses to enable such Party to
fulfill its obligations under this Agreement, the inability of such Party to
acquire, or delays on the part of such Party in acquiring, at reasonable cost
and after the exercise of reasonable diligence, such servitudes, rights-of-way
grants, permits or licenses, and in those instances where either Party is
required to furnish materials and supplies for the purpose of constructing or
maintaining facilities to enable such Party to fulfill its obligations under
this Agreement, the inability of such Party to acquire, or delays on the part of
such Party in acquiring, at reasonable cost and after the exercise of reasonable
diligence, such materials and supplies and (ii) any event of Force Majeure
occurring with respect to the facilities or services of either Party’s suppliers
or customers providing a service or providing any equipment, goods, supplies or
other items necessary to the performance of such





--------------------------------------------------------------------------------





Party’s obligations, and will also include curtailment or interruption of
deliveries or services by such third-party suppliers or customers as a result of
an event defined as Force Majeure.


“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit in accordance with the latest supplement or amendment to the
appropriate ASTM Petroleum Measurement Tables.


“Minimum Annual Total Throughput” means [***] gallons of Product for which
Customer shall pay Operator per year.


“Miscellaneous Fees” means any and all taxes, dockage or wharfage fees, product
testing charges, barge or tug charges, or any other charges which may be levied
against Operator having to do with handling and or custody of Customer's
Product.


“Month” means a calendar month.
    
“Throughput Fee” means [***] per gallon for Product out-loaded from the Terminal
within the Minimum Annual Total Throughput.


“Product” means petroleum based fuel and other petroleum based products.


“Handling Infrastructure” means all fuel and other petroleum based products
handling infrastructure located at Terminal(s).

“Term” means commencing on the Effective Date and continuing until September 30,
2018 and thereafter continuing on a month to month basis, unless terminated by
either party with at least sixty (60) days written notice prior to the end of
any term.


“Terminal” means Operator’s terminals used for Customer’s Product distribution
business, including but not limited to those listed in Attachment “A”.


Section 2.    Service, Statements, Invoices, Documents and Records.


2.1    During the Term, Operator will provide services related to the receipt,
storage, throughput, and delivery of Customer’s Product to and from Customer or
on behalf of Customer into and out of the Handling Infrastructure at the
Terminal and provide the facilities reasonably necessary to perform such
services and provide such additional services as may be provided under this
Agreement and its attachments, for the fees, rates and charges contained in this
Agreement. Those services will be performed in a manner consistent with
Operator’s current practices at the Terminal and in compliance with applicable
laws, rules, regulations and ordinances.


2.2    Operator will transmit to Customer a statement of receipts, deliveries
and ending inventory on a daily basis. This statement will be transmitted to
Customer by facsimile or other electronic means to ensure delivery.


2.3    Operator will provide to Customer copies of individual tank gauging
documents, tank truck loading rack bills of lading and scale tickets for
receipts or deliveries, or other such related documents, as requested by
Customer.


2.4    Within twenty-five (25) days following the end of each Month during the
Term of this Agreement, Operator will submit to Customer an invoice for the
actual Throughput Fee, Excess Throughput Fee, Additional Fee and Miscellaneous
Fees, if any, for the preceding Month covering all gallons of Product delivered
from the Terminal.


2.5    Each Party will maintain a true and correct set of records pertaining to
its performance of this Agreement and all transactions related to such
performance and will retain copies of all such records for a period of not less
than one year following termination or cancellation of this Agreement. Upon
reasonable prior notice, a Party or its authorized representative may, during
the Term of this Agreement and for the aforesaid one-year period, audit such
records of the other Party during normal business hours at the other Party’s
place of business to verify the accuracy of any statement, charge, computation,
or demand made under or pursuant to this Agreement. Each Party agrees to keep
records and books of account in accordance with generally accepted accounting
principles in the industry. Any statement shall be deemed accurate and final as
to both Parties unless questioned within one year after payment thereof has been
made.


Section 3.    Fees, Charges and Taxes.







--------------------------------------------------------------------------------





3.1    Customer will pay Operator for services provided under this Agreement,
including the Throughput Fee, Excess Throughput Fee, Additional Fee, and
Miscellaneous Fees. The Throughput Fee and Excess Throughput Fee are subject to
any applicable escalation set forth in Section 3.3 below.


3.2    All fees and charges reflected in Operator’s invoices are due and payable
within thirty (30) days of the date of Operator’s invoice.


3.3    The Throughput Fee and Excess Throughput Fee shall remain as stated above
until December 31, 2018. Thereafter, the Throughput Fee and Excess Throughput
Fee shall be adjusted annually (both upward and downward as hereinafter
provided) by a factor equal to the increase or decrease, as the case may be, in
the Consumer Price Index (as defined below). For example, if the contract year
for which the escalated fees are being calculated commences on January 1, 2019,
the bases months for determining the escalation would be October 2018 and
October 2018. The adjustment shall be calculated as follows: the Throughput Fee
and Excess Throughput Fee in effect shall be multiplied by a factor equal to the
amount of the increase or decrease, as the case may be, in the Consumer Price
Index for the month of October 2018, over the Consumer Price Index for October
2015. For purposes hereof, the term “Consumer Price Index” shall mean the
“Consumer Price Index for Urban Wage Earners and Clerical Workers (1967=100)”
specified for “All Items. United States” compiled by the Bureau of Labor
Statistics of the United States Department of Labor (the “Index”). In event the
Index shall be converted to a different standard reference base or otherwise
revised, the determination of the percentage change shall be made with the use
of such conversion factor, formula or table for converting the Index as may be
published by the Bureau of Labor Statistics or, if said Bureau shall not publish
the same, then as shall be reasonably determined by the parties.


3.4    Should Customer not meet or exceed the Minimum Annual Total Throughput
(other than due to Operator’s failure to perform services required hereunder
except as a result of a Force Majeure event) then Customer shall compensate
Operator for this shortfall at the same Throughput Fee. The invoicing for the
Minimum Annual Total Throughput shortfall (if required) will occur on the first
invoice generated immediately following each calendar year. Should this
Agreement be terminated prior to the end of any calendar year, then the Minimum
Annual Total Throughput shortfall, if any, shall be determined based on a
prorated allocation of the Minimum Annual Total Throughput.


Section 4.    Operations, Receipts and Deliveries.


4.1    Customer’s Product will be delivered to the Terminal via marine transport
by Customer or on its behalf free of any charge to Operator. Customer must
provide the Terminal with and maintain updated forecasts of scheduled arrivals
of Customer’s Product at the Terminal.


4.2    Receipts of Product will be handled within the normal business hours of
the Terminal, as may be established from time to time. Operator will not be
responsible for the payment of any demurrage or costs incurred by Customer or
its chartered vessel for any delay in receiving or delivering the Product,
unless caused by the gross negligence or willful misconduct of Operator.


4.3    Operator shall provide all delivery services necessary to cause the
transfer of Customer’s Product from the Handling Infrastructure to Customer or
Customer’s customer.


4.4    Operator will notify Customer of changes to the normal business hours of
the Terminal, in advance or as soon after implementation as is practicable.
Operator will provide Customer advance notice of the exact date of each holiday
and any other day(s) during which the Terminal will be closed because of an
extraordinary event or maintenance.


4.5    Operator shall provide and perform the services specified herein in
accordance with all applicable federal, state and local laws, rules,
regulations, ordinances, decrees, orders, permits, licenses or other
requirements having the force of law.


4.6    Customer must arrange for and pay all third party costs of the
transportation of all Product including all third party costs related to the
receipt or delivery of Customer’s Product to and from the Terminal. Operator is
responsible only to receive or deliver, as the case may be, the Product at its
Terminal. Customer must notify Operator of tentative Product arrival dates
reasonably in advance and of any revision of those dates as soon as known.
Tentative arrival dates for all transport trucks used by the Customer to the
Terminal must be communicated approximately 24 hours in advance. At the time of
said notice, Customer must furnish Operator with necessary shipping
instructions. Upon receipt of such confirmation, Operator will immediately
advise Customer of Terminal availability. If the Terminal will not be available
to receive or deliver Customer’s Product on the communicated arrival date,
Operator will advise as to the earliest time when Customer’s Product may be
received or delivered. With respect to marine receipts or deliveries of Product,
Operator will advise Customer concerning the vessel that may be berthed,
including its maximum size, draw, draft and length, the docks and associated
positions to be used for each





--------------------------------------------------------------------------------





Product movement, as well as the minimum pumping rates. Operator may change
vessel size, dock designation, and pumping rates from time to time.


4.7    Operator will deliver to Customer, or to such third parties as Customer
may direct the Product held by Operator at the Terminal for the account of
Customer. Customer will be responsible for providing to Operator documentation
required to authorize deliveries for or on its behalf from the Terminal. Where
Product is to be delivered from the Terminal, such deliveries will be made only
upon the authorization of Customer.


4.8    Within ten (10) days following termination of this Agreement, Operator,
at Customer’s sole cost and expense, will remove and properly dispose of, or
cause to be removed and properly disposed of all Product, residue, scale,
non-merchantable bottoms, and any other accumulation from the Handling
Infrastructure and clean the Handling Infrastructure interior/exterior to a
condition suitable for the storage of refined petroleum products or other such
Products, as Operator may deem necessary. In connection with the foregoing,
Customer will reimburse Operator for all cost and expense reasonably incurred in
taking such action, plus a 15% handling fee. Operator is authorized to charge
Customer for the cost of storage and handling of said Product at a rate of $0.01
per gallon per day storage in addition to any other fees and rates payable to
Operator by Customer under this Agreement.


4.9    Operator will not be required to make any improvements, alterations or
additions to the Terminal. If any federal, state or local governmental body
requires installation of any improvement, alteration or addition to the Handling
Infrastructure at the Terminal for purposes of compliance with applicable law or
regulation, Operator will notify Customer of (i) the cost of making any such
improvement, alteration or addition, and (ii) when such improvement, alteration
or addition must be completed. In the event such costs are $50,000 or less,
Operator shall proceed to make such required improvements, alterations or
additions. In the event such costs exceed $50,000, Operator and Customer agree
to renegotiate the terms of this Agreement in good faith to effect appropriate
compensation to Operator in connection with the incurrence of such additional
costs. Should the Parties fail to reach mutual agreement with respect to the
sharing of such costs, then either Party may terminate this Agreement by giving
the other Party notice of its intention no later than 30 days after Customer’s
receipt of notice of such costs, such termination to be effective as of the date
upon which such improvements, alterations or additions are required to be
completed.


Section 5.    Product Quality Standards and Requirements.


5.1    Operator will not be obligated to receive into the Terminal any Product
that is contaminated.


5.2    Operator may sample any Product tendered to Operator for Customer’s
account for the purpose of conducting an analysis of such Product. The cost of
such analysis will be borne by Operator.


5.3    Operator will deliver to Customer the Product that is stored in the
segregated Handling Infrastructure provided for in this Agreement. At the time
of each receipt from Customer, a certificate setting forth quality, grade and
other specifications must be delivered to Operator. Each Party may at all
reasonable times make appropriate tests to determine whether Product stored or
delivered meets those specifications.


5.4    Operator will be liable to Customer and any of Customer’s purchasers by
reason of contamination of Product that fails to meet Customer’s specifications
only to the extent such contamination is caused by Operator’s negligence.


Section 6.    Title, Custody and Loss of Product.


6.1    Title to Customer’s Product will remain with Customer at all times,
subject to any lien in favor of Operator created pursuant to the terms of this
Agreement or under law. Operator will assume custody of the Product at the time
such Product passes into the Handling Infrastructure of Operator’s receiving
facilities. Operator’s delivery of Customer’s Products will be deemed completed
and its custody of them will cease when the Products pass out of the Handling
Infrastructure.


6.2.    Except for any (i) loss of Customer’s Product associated with Customer
approved Product flushings to eliminate residual particles or other contaminants
from pipelines, Handling Infrastructure, valves or pumps, and (ii) loss caused
by any Force Majeure event, Operator is responsible for any Product lost while
in its custody because of failure to exercise reasonable care. Upon delivery of
Customer’s Product, as provided above, Operator shall have no further
responsibility for any loss, damage or injury to persons or property (including
the Products) arising out of possession or use of the Product, except to the
extent that such loss, damage or injury is directly caused by the negligence of
Operator.


Section 7.    Limitation of Liability and Damages.







--------------------------------------------------------------------------------





Notwithstanding any other provision of this Agreement, Operator is not
responsible for any lost or contaminated Product unless a written claim is
delivered to Operator by Customer within 120 days after Operator reports the
alleged loss to Customer or Customer otherwise learns of such loss or
contamination. The maximum liability of Operator for contaminated Product under
Section 5 or lost Product under Section 6 will not exceed, and is strictly
limited to, the value of the Product when lost and for contaminated Product,
immediately prior to its contamination, plus the costs and expenses actually,
reasonably and necessarily incurred by Customer and Customer’s immediate
purchaser in damage to equipment, cleaning and repairing tank trucks, and
facilities, into which such Product was delivered at the Terminal, plus any
fines and penalties actually levied against Customer or Customer’s immediate
purchaser by reason of such fault on Operator’s part. Operator may, in lieu of
payment for Product, replace such Product with product of like grade and
quality. Regardless of fault, Operator is not liable under any circumstances for
special, incidental, consequential or indirect damages, loss of profits or loss
of new business, resulting breach of contract in favor of any purchaser of
Customer, or for damages to equipment beyond that specified above.


Section 8.    Product Measurement.


8.1    Quantities of Product received into and delivered from the Terminal will
be determined for the applicable mode of receipt and delivery of Product by
either (i) tank gauge reading taken before and after each receipt or delivery,
or (ii) other appropriate quantity measuring devices, as determined by Operator.
Absent obvious error, the quantities of Products in storage at any time will be
determined from Terminal inventory records of receipts and deliveries. Inventory
records of Product will be verified against the sum of the material in the
Handling Infrastructure as well as line charge. Gauging of Product received,
delivered and in storage will be taken jointly by representatives of the
Parties; provided, that if Customer does not have representatives present for
gauging, Operator’s gauging will be conclusive. Customer may use certified
public inspectors at its own expense.


8.2    Unless indicated otherwise, quantity determinations will be based on a
gallon of Product.


8.3    Operator certifies to Customer the accuracy of all gauging and Terminal
records as to quantities, and grants Customer and its authorized representatives
access during Operator’s normal business hours and upon reasonable prior notice
for purposes of examination, testing and audit of Terminal records pertaining to
the receipt, handling, storage and delivery of Customer’s Product.


Section 9.    Force Majeure.


9.1    If either Party is rendered unable to perform or delayed in performing,
wholly or in part, its obligations under this Agreement, other than the
obligation to pay funds when due, as a result of a Force Majeure event, that
Party may seek to be excused from such performance by giving the other Party
prompt written notice of the Force Majeure event with reasonably full
particulars of such event. The obligations of the Party giving notice, so far as
they are affected by the Force Majeure event, will be suspended during, but not
longer than, the continuance of the Force Majeure event. The affected Party must
act with commercially reasonable diligence to resume performance and notify the
other Party that the Force Majeure event no longer affects its ability to
perform under the Agreement.


9.2    The requirement that any Force Majeure event be remedied with all
reasonable dispatch will not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to a Force Majeure event
contrary to its wishes.


9.3    If either Party is rendered unable to perform by reason of Force Majeure
for a period in excess of 120 days, then the other Party may terminate this
Agreement upon written notice to the Party claiming excuse due to a Force
Majeure event.
    
Section 10.    Inspection of and Access to Terminal.


10.1    Customer’s right and that of its authorized representatives to enter the
Terminal in order to observe and verify Operator’s performance of its services
will be exercised by Customer in a way that will not interfere with or diminish
Operator’s control over or its operation of the Terminal and will be subject to
reasonable rules and regulations from time to time promulgated by Operator or
that may be applicable under Federal, State or local regulations or laws.


10.2    Customer acknowledges that any grant of the right of access to the
Terminal under this Agreement or under any document related to this Agreement is
a grant of merely a license and conveys no interest in or to the Terminal or any
part of it, and may be withdrawn by Operator at its discretion at any time.


Section 11.    Assignment.







--------------------------------------------------------------------------------





This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their permitted successors and assigns. Neither Party may
assign this Agreement, directly or indirectly, without the express prior written
consent of the other Party, which consent shall not be unreasonably withheld,
conditioned or delayed. For purposes of this Section, “assign” will be
considered to include any change in the majority ownership or control of a Party
if a Party is a partnership or privately held corporation, or an assignment by
operation of law in connection with a merger, consolidation, reorganization,
receivership, bankruptcy or similar event, by asset sale, or by the sale of the
stock, partnership or other equity interests of either Party to this Agreement
to a third party, who becomes after the date hereof, a controlling person with
respect to such Party. In the event the non-assigning Party, upon request by the
assigning Party, consents to such assignment, the rights of obligations of the
assigning Party shall be binding upon the permitted assignees. The consent by a
Party to any assignment, subletting, hypothecation, pledge, encumbrance,
mortgage of this Agreement will not constitute a waiver of such Party’s right to
withhold its consent to any other or further assignment, subletting,
hypothecation, pledge, encumbrance, mortgage of the Agreement. The absolute and
unconditional prohibitions contained in this Section are material inducements by
the Parties to enter into this Agreement and any breach thereof by a Party will
constitute a material default by such Party under this Agreement permitting the
non-breaching Party to exercise all remedies provided for in this Agreement or
by law.


Section 12.    Notice.


Any notice required under this Agreement must be in writing and will be deemed
received when actually received and delivered by (i) United States mail,
certified or registered, return receipt requested, (ii) confirmed overnight
courier service, or (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the Party indicated below or to such other address
or facsimile number as a Party will provide to the other Party in accordance
with this provision:


If to Customer:


MARTIN ENERGY SERVICES LLC
Attn: Damon King
Three Riverway Suite 400
Houston, Texas 77056


If to Operator:


MARTIN OPERATING PARTNERSHIP L.P.
Attn: Randall L. Tauscher
P. O. Box 191
Kilgore, Texas 75663


Section 13.    Compliance with Law and Safety.


13.1.    Customer warrants that the Products tendered by it are produced,
transported, and handled and Operator warrants that the services provided by it
under this Agreement, are in full compliance with all statutes, ordinances,
rules, regulations, orders and directives of federal, state, or local authority
(“laws”), including those applicable to environmental pollution, and all
presidential proclamations that apply to either Party. Each Party also warrants
that it may lawfully receive and handle such Products, and it will furnish to
the other Party any evidence required to provide compliance with such laws and
to file with governmental agencies reports evidencing such compliance with those
laws.


13.2.        Customer certifies, on behalf of itself, its employees, agents, and
contractors that all vehicles and vessels used in connection with this Agreement
will comply with all applicable federal, state, and local laws and that they
will comply with Operator’s safety rules. Customer will furnish Operator with
information (including Material Safety Data Sheet) concerning the safety and
health aspects of Products stored under this Agreement. Operator will
communicate such information to all persons who may be exposed to or may handle
such Products, including without limitation, Operator’s employees, agents and
contractors.


Section 14.    Default, Waiver and Remedies.


A material breach of any of the terms and conditions of this Agreement by either
Party will constitute a default. Upon default, the non-defaulting Party shall,
within thirty (30) calendar days of knowledge of such default, notify the
defaulting Party of the particulars of such default and the defaulting Party has
thirty (30) calendar days thereafter to cure such default. Upon the defaulting
Party’s failure to cure the default within the 30-day grace period, any and all
obligations, including payments of fees due under this Agreement, will, at the
option of the non-defaulting Party, become immediately due and payable and the
non-defaulting Party may terminate this Agreement upon written notice to the
defaulting Party. The waiver by the non-defaulting Party





--------------------------------------------------------------------------------





of any right under this Agreement will not operate to waive any other such right
nor operate as waiver of that right at any future date upon another default by
either Party under this Agreement and a single or partial exercise of any right,
power or privilege will not be presumed to preclude any subsequent or further
exercise of that right, power, or privilege or the exercise of any other right,
power, or privilege. Nothing in this Section is intended in any way to limit or
prejudice any other rights or remedies the non-defaulting Party may have under
this Agreement or the law. The remedies of Operator provided in this Agreement
are not exclusive and, except as otherwise expressly limited by this Agreement,
are in addition to all other remedies of Operator at law or in equity.
Acceptance by Operator of any payment from Customer for any charge or service
after termination of this Agreement shall not be deemed a renewal of this
Agreement under any circumstances, nor a waiver of any rights Operator may have
under this Agreement or otherwise.


Section 15.    Insurance.


15.1.    Coverage by Customer.


(A) Customer will procure and maintain, at its sole expense, with solvent
underwriters acceptable to Operator, policies of insurance in favor of Operator,
its subsidiaries, affiliated and related companies and the agents, directors,
officers, and employees of any one or more of the above described parties
(“Operator Group”) in the minimum amounts outlined below:


(1) Commercial General Liability (Occurrence Form) for bodily injury and
property damage, including the following coverage: premises/operations,
independent contractors, blanket contractual liability, explosion, broad form
property damage, products/completed operations, sudden and accidental pollution
liability and, where appropriate, stop-gap coverage with total limits to all
insureds for not less than $1 million for each occurrence and $2 million
aggregate for each annual period;


(2) Excess Liability of $5 million in excess of the limits for all of the above
insurance policy types to include a “drop down” provision in the event the
underlying limits are exhausted;


(3) Pollution Legal Liability applicable to bodily injury, property damage,
including loss of use of damaged property or loss of property that has not been
physically injured or destroyed, cleanup costs and defense, including costs and
expenses incurred in the investigation, defense or settlement of claims, and all
such coverage to apply to sudden and non-sudden pollution conditions resulting
from the escape or release of smoke, vapors, fumes, acids, alkalis, toxic
chemicals, liquids, or gases, waste materials, or other irritants, contaminants
or pollutants, in an amount of $1 million per loss, with an annual aggregate of
$2 million; and


(B) It is expressly understood that the insurance provision of this Agreement,
including the minimum required limits outlined above are intended to assure that
certain minimum standards of insurance protection are afforded by Customer and
the specifications in this Agreement of any amount will be construed to support
but not in any way limit the amount or scope of liabilities and indemnity
obligations (express or implied) of Customer. The minimum limits required in
this Agreement for any particular type of insurance may be satisfied by a
combination of the specific type of insurance and umbrella or excess liability
insurance. The above minimum insurance requirements are subject to change at the
discretion of Operator. All deductibles applicable to the minimum required
coverage outlined in this Agreement, with or without the consent of Operator,
will be for the sole account of the Customer.


(C) Coverage under all insurance required to be carried by Customer will be
primary and exclusive of any other existing, valid and collectible insurance and
each policy, whether or not required by the other provisions of this Agreement,
will (i) provide an endorsement that will make Operator Group an additional
insured, and (ii) otherwise provide a blanket waiver of subrogation against the
Operator Group and its underwriters that guarantees that Customer’s underwriters
similarly waive such rights of subrogation. All liability policies will also
provide severability of interests and cross-liability coverage and a requirement
that Operator be provided thirty (30) days prior written notice of cancellation,
material change or non-renewal. None of Customer’s obligations under this
Section may be met through the means of any self-insurance coverage or program.


15.2.    Coverage by Operator.


(A) Operator will procure and maintain, at its sole expense, with solvent
underwriters acceptable to Customer, policies of insurance in favor of Customer,
its subsidiaries, affiliated and related companies and the agents, directors,
officers, and employees of any one or more of the above described parties
(“Customer Group”) in the minimum amounts outlined below:


(1) Workers’ Compensation complying with the laws and statutory minimum coverage
of the state or states where performance under this Agreement takes place,
whether or not such coverage its required by law, including, coverage for
voluntary compensation and alternate employer and an “other states coverage”
endorsement and coverage under the Federal





--------------------------------------------------------------------------------





Longshoremen and Harbor’s Act, the Jones Act and the Federal Death on the High
Seas Act, if receipt or delivery of Product involves a vessel;


(2) Employer’s Liability with limits of $1 million (combined single limit) for
each accident, including occupational disease coverage with a limit of $100,000
for each employee and a $1 million policy limit, including coverage under the
Federal Longshoremen and Harbor Workers’ Act, the Jones Act, the Federal Death
on the High Seas Act and general maritime remedies of seamen including
transportation, wages, maintenance and cure whether the action is in rem or in
personam;


(3) Commercial General Liability (Occurrence Form) for bodily injury and
property damage, including the following coverage: premises/operations,
independent contractors, blanket contractual liability, explosion, collapse and
underground, broad form property damage, products/completed operations, sudden
and accidental pollution liability and, where appropriate, stop-gap coverage
with total limits to all insureds for not less than $1 million for each
occurrence and $2 million aggregate for each annual period;


(4) Excess Liability of $5 million in excess of the limits for all of the above
insurance policy types to include a “drop down” provision in the event the
underlying limits are exhausted;


(5) Pollution Legal Liability applicable to bodily injury, property damage,
including loss of use of damaged property or loss of property that has not been
physically injured or destroyed, cleanup costs and defense, including costs and
expenses incurred in the investigation, defense or settlement of claims, and all
such coverage to apply to sudden and non-sudden pollution conditions resulting
from the escape or release of smoke, vapors, fumes, acids, alkalis, toxic
chemicals, liquids, or gases, waste materials, or other irritants, contaminants
or pollutants, in an amount of $1 million per loss, with an annual aggregate of
$2 million; and


(B) It is expressly understood that the insurance provision of this Agreement,
including the minimum required limits outlined above are intended to assure that
certain minimum standards of insurance protection are afforded by Operator and
the specifications in this Agreement of any amount will be construed to support
but not in any way limit the amount or scope of liabilities and indemnity
obligations (express or implied) of Operator. The minimum limits required in
this Agreement for any particular type of insurance may be satisfied by a
combination of the specific type of insurance and umbrella or excess liability
insurance. The above minimum insurance requirements are subject to change at the
discretion of Customer. All deductibles applicable to the minimum required
coverage outlined in this Agreement, with or without the consent of Customer,
will be for the sole account of the Operator.


(C) Coverage under all insurance required to be carried by Operator will be
primary and exclusive of any other existing, valid and collectible insurance and
each policy, whether or not required by the other provisions of this Agreement,
will (i) provide an endorsement that will make Customer Group an additional
insured, and (ii) otherwise provide a blanket waiver of subrogation against the
Customer Group and its underwriters that guarantees that Operator’s underwriters
similarly waive such rights of subrogation. All liability policies will also
provide severability of interests and cross-liability coverage and a requirement
that Customer be provided thirty (30) days prior written notice of cancellation,
material change or non-renewal.


15.3.    Failure to Secure. Failure to secure the insurance coverage, or failure
to comply fully with any of the insurance provisions of this Agreement, or the
failure to secure such endorsements on the policies as may be necessary to carry
out the terms and conditions of this Agreement will in no way relieve each Party
from the obligations of this Agreement, any provision of this Agreement to the
contrary notwithstanding. If liability for loss or damage is denied by the
insured Party’s underwriters, in whole or in part, or substantially reduced
because of breach of such insurance requirements by the insured Party or for any
other reason, or if a Party fails to maintain any of the insurance required by
this Agreement, (i) to the extent permitted by law, such denied, breaching or
failing Party (the “non-insured Party”) will indemnify the other Party and its
underwriters against all claims, demands, costs and expenses, including
reasonable attorney fees, which would otherwise be covered by said insurance,
(ii) such breach or failure to maintain will be deemed a material breach of this
Agreement, and (iii) non-breaching Party may procure the same and non-insured
Party will reimburse the other Party for the cost of such policies or coverage.


15.4.    Certificates of Insurance. Prior to either Party commencing any
performance under this Agreement and as a condition of exercising any rights
under this Agreement, each Party will furnish to the other, certificates of
insurance, evidencing that proper insurance has been secured in accordance with
the specific terms of this Agreement. Failure of either Party to require such
certificate or to object to any such certificate it receives or to commence
performance without first providing a conforming certificate or request copies
of any policy will not be a waiver of such Party’s obligation to meet its
insurance obligations under this Section, including, without limitation, its
obligation to provide conforming certificates.







--------------------------------------------------------------------------------





15.5.    Reports of Accidents. Customer will immediately provide written notice
to Operator of all accidents or occurrences resulting in injuries to Customer
employees or third parties, or damage to property arising out of or during the
course of the performance of Customer or of any subcontractor of Customer under
this Agreement and, as soon as practical, will furnish Operator with a copy of
all reports made by Customer or Customer’s underwriter or reports to others of
such accidents or occurrences.


Section 16.    Indemnity.


16.1.    To the extent permitted by law and except as otherwise specifically
provided in this Agreement, Customer will defend and indemnify Operator Group
from and against any liability, loss, damage, claim, suit, penalty, fine,
judgment, cost or expense (including reasonable attorney fees and other costs of
litigation) resulting from, associated with or arising out of (i) Customer’s
failure to comply with applicable governmental or quasi-governmental laws,
regulations or rules, (ii) bodily injury or death of any person, including,
without limitation, Customer’s and Operator’s employees, agents and
representatives, (iii) damage to natural resources or to property of any nature,
including, without limitation, that involving the Products and other property of
Customer and the Terminal and other property of Operator, or (iv) discharges,
spills, or leaks of products, to the extent caused by the negligent or willful
acts or omissions of Customer, its employees, agents, representatives or
contractors in the exercise of any of the rights granted under this Agreement or
in the operation, loading, or unloading of any motor vehicle, or any vessel
owned or hired by Customer, its agents or contractors, except to the extent any
such loss, damage, claim, suit, liability, penalty, fine, judgment or expense is
(a) finally determined to have resulted from the negligent or willful misconduct
of Operator, or (b) covered by the following indemnity.


16.2.    To the extent permitted by law and as otherwise specifically provided
in this Agreement, Operator will defend and indemnify Customer Group from and
against any loss, damage, claim, suit, liability, penalty, fine, judgment or
expense (including reasonable attorney fees and other costs of litigation)
resulting from, associated with or arising out of (i) Operator’s failure to
comply with applicable governmental or quasi-governmental laws, regulations or
rules, (ii) bodily injury or death of any person, including, without limitation,
Customer’s and Operator’s employees, agents or representatives, (iii) damage to
natural resources or to property of any nature, including, without limitation,
that involving Customer’s Products or other property and the Terminal or other
property of Operator, or (iv) discharges, spills, or leaks of products, to the
extent caused by the negligent or willful acts or omissions of Operator, its
employees, agents, representatives or contractors in the exercise of any of the
rights granted under this Agreement or in the operation, loading, or unloading
of any vessel owned or hired by Operator, its agents or contractors, except to
the extent any such loss, damage, claim, suit liability, penalty, fine, judgment
or expense is (a) finally determined to have resulted from negligent or willful
misconduct of Customer, or (b) covered by the preceding indemnity.


16.3    Under the foregoing indemnities, where the personal injury to or death
of any person, or loss of or damage to property is the result of the joint or
concurrent negligence or willful acts or omissions of Operator and Customer,
each Party’s duty of indemnification will be in proportion to its share of such
joint or concurrent negligence, or willful misconduct.


16.4    To receive the foregoing indemnities, the Party seeking indemnification
must notify the other in writing of a claim or suit promptly and provide
reasonable cooperation (at the indemnifying Party’s expense) and full authority
to defend or settle the claim or suit. Neither Party shall have any obligation
to indemnify the other under any settlement made without its written consent.


16.5    In addition to and separate and apart from other insurance obligations
that Customer may assume under the terms of this Agreement, insurance covering
this indemnity agreement must be provided by Customer to the extent permitted by
law. Further, by requiring insurance in this Agreement, Operator does not
represent that the required insurance coverage and minimum limits will
necessarily be adequate to protect Operator, and such insurance coverage and
limits will not be deemed as a limitation on Customer’s liability under the
indemnities granted to Operator in this Agreement.


Section 17.    Construction of Agreement.


17.1    Headings. The headings of the sections and subsections of this Agreement
are for convenience only and will not be used in the interpretation of this
Agreement.


17.2     Amendment or Waiver. This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties.


17.3     Severability of Provisions. If any provision of this Agreement is held
to be unenforceable, this Agreement shall be considered divisible and such
provision shall be deemed inoperative to the extent it is deemed unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any such provision may be made enforceable





--------------------------------------------------------------------------------





by limitation or modification thereof, then such provision shall be deemed to be
so limited or modified and shall be enforceable to the maximum extent provided
by applicable law.


17.4     Entire Agreement. This Agreement (including the attachments) contains
the entire and exclusive agreement between the Parties with respect to the
subject matter hereof and supersedes and renders void all previous agreements,
negotiations and representations between the Parties, whether written or oral.
The terms of this Agreement may not be amended, contradicted, explained or
supplanted by any usage of trade, course of dealing or course of performance.


Section 18.    Law.
This Agreement will be construed and governed by the laws of the State of Texas
without regard to principles of conflict of laws.


Section 19.    Alternative Dispute Resolution.


19.1. Covered Disputes. Any dispute, controversy or claim (whether sounding in
contract, tort or otherwise) arising out of or relating to this Agreement,
including without limitation the meaning of its provisions, or the proper
performance of any of its terms by either Party, its breach, termination or
invalidity (“Dispute”) will be resolved in accordance with the procedures
specified in this Section, which will be the sole and exclusive procedure for
the resolution of any such Dispute, except that a Party, without prejudice to
the following procedures, may file a complaint to seek preliminary injunctive or
other provisional judicial relief, if in its sole judgment, that action is
necessary to avoid irreparable damage or to preserve the status quo. Despite
that action the Parties will continue, subject to Section 19.6, to participate
in good faith in the procedures specified in this Section.
19.2 Initiation of Procedures. Either Party wishing to initiate the dispute
resolution procedures set forth in this Section with respect to a Dispute not
resolved in the ordinary course of business must give written notice of the
Dispute to the other Party (“Dispute Notice”). The Dispute Notice will include
(i) a statement of that Party’s position and a summary of arguments supporting
that position, and (ii) the name and title of the executive who will represent
that Party, and of any other person who will accompany the executive, in the
negotiations under next subsection.
19.3 Negotiation Between Executives. If one Party has given a Dispute Notice
under the preceding subsection, the Parties will attempt in good faith to
resolve the Dispute within forty-five (45) calendar days of the notice by
negotiation between executives who have authority to settle the Dispute and who
are at a higher level of management than the persons with direct responsibility
for administration of this Agreement or the matter in Dispute. Within fifteen
(15) calendar days after delivery of the Dispute Notice, the receiving Party
will submit to the other a written response. The response will include (i) a
statement of that Party’s position and a summary of arguments supporting that
position, and (ii) the name and title of the executive who will represent that
Party and of any other person who will accompany the executive. Within
forty-five (45) calendar days after delivery of the Dispute Notice, the
executives of both Parties will meet at a mutually acceptable time and place,
and thereafter, as often as they reasonably deem necessary, to attempt to
resolve the Dispute.
19.4 Mediation. If the Dispute has not been resolved by negotiation under the
preceding subsection within forty-five (45) calendar days of the Dispute Notice,
and only in such event, either Party may initiate the mediation procedure of
this subsection by giving written notice to the other Party (“Mediation
Notice”). The Parties will endeavor to settle the Dispute by mediation within
ninety (90) calendar days of the Mediation Notice.
19.5 Arbitration. If the Dispute has not been resolved by mediation under the
preceding subparagraph within ninety (90) calendar days of the Mediation Notice,
and only in such event, either Party may initiate the arbitration procedure of
this subsection by giving written notice to the other Party (“Arbitration
Notice”). The Dispute will be finally resolved by binding arbitration in
accordance with the then current Arbitration Rules of the American Arbitration
Association (“AAA”) by a single arbitrator, chosen by mutual agreement of both
Parties. If the Parties cannot select an arbitrator within thirty (30) calendar
days of the Arbitration Notice, the AAA will select the arbitrator. The United
States Arbitration Act, 9 U.S.C. Sec. 1-16 as amended (“the Act”), will govern
the arbitration. Judgment upon the award rendered by the arbitrator may be
entered by any court of any state having jurisdiction. Subject to Section 19.6,
the statute of limitations of the State of Texas for the commencement of a
lawsuit will apply to the commencement of an arbitration under this Agreement,
except that no defenses will be available based upon the passage of time during
any negotiation or mediation called for by this Section. Each Party will assume
its own costs of legal representation and expert witnesses and the Parties will
share equally the other costs of the arbitration. The arbitrator will award
pre-judgment interest in accordance with the law of Texas; however, the
arbitrator may not award punitive damages. The arbitration will take place in
Houston, Texas


19.6 Tolling and Performance. All applicable statutes of limitation and defenses
based upon the passage of time will be tolled while the procedures specified in
this Section 19 are pending. The Parties will take any action required to
effectuate that





--------------------------------------------------------------------------------





tolling. Each Party is required to continue to perform its obligations under
this Agreement pending final resolution of any Dispute, unless to do so would be
impossible or impracticable under the circumstances.
This Agreement has been executed by the authorized representatives of each Party
as indicated below effective as of the Effective Date.




MARTIN OPERATING PARTNERSHIP L.P.
By: Martin Operating GP LLC, its general partner
By: Martin Midstream Partners L.P., its sole member
By: Martin Midstream Partners L.P., its general partner
 
                    
By:                          
Robert D. Bondurant, Executive Vice President




MARTIN ENERGY SERVICES LLC




By:                         
Randy Tauscher, Executive Vice President





--------------------------------------------------------------------------------





Attachment “A”
Terminals




 193 DOCK
2254 S. Talen's Landing Rd.
Gueydan, La 70542
GALVESTON - PELICAN ISLAND
1300 Coastwide Drive
Galveston, TX 77553
PASCAGOULA
5320 Ingalls Ave.
Pascagoula, MS 39581
AMELIA 2
141 Offshore Lane
Amelia, LA 70340
CHANNELVIEW
15755 Jacintoport Blvd.
Houston, TX 77015
PORT ARTHUR
2420 Dowling Rd.
Port Arthur, TX 77640
FOURCHON 15
191 A. J Estay Rd.
Fourchon, LA 70357
GALVESTON DOCK
200 Pennzoil Rd.
Galveston, TX 77554
PORT FOURCHON
Highway 3090
Port Fourchon, LA 70357
DULAC
9576 Grand Caillou Rd.
Dulac, LA 70353
HARBOR ISLAND
Hwy 361 S., South of Aransas Pass
Aransas Pass, TX 78336
PORT FOURCHON DOCK
300 Adam Ted Gisclair Rd.
Golden Meadow, LA 70357
MORGAN CITY 31
3205 Youngs Rd.
Morgan City, LA 70380
INTRACOASTAL CITY
25305 LA Highway 333
Intracoastal, LA 70510
PORT FOURCHON 16
118 N. Doucet Drive
Fourchon, LA 70357
THEODORE
7778 Dauphin Island Parkway
Theodore, AL 36582
INTRACOASTAL CITY 2
24823 LA Hwy 333
Intracoastal City, LA 70510
PORT FOURCHON 17
1 N. Doucet Drive
Fourchon, LA 70357
LAKE CHARLES DOCK
821 Henry Pugh Blvd.
Lake Charles, LA 70606
JENNINGS BULK PLANT
1707 Evangeline Hwy.
Jennings, LA 70546
PORT O’CONNOR
Highway 185 at Intracoastal Canal,
Port O’Connor, TX 77982
SABINE PASS
7680 South First Avenue,
Sabine Pass, TX 77655
RIVER RIDGE
100B Florida Street
Harahan, LA 70123
 






